PER CURIAM.
This Court previously enjoined respondent from the unlicensed practice of law. Florida Bar v. Warren, 655 So.2d 1131 (Fla.1995). At the same time we entered an order to show cause why respondent should not be ordered to pay restitution to those individuals who paid for his purported legal services. Thereafter, respondent filed a statement in response to the order to show cause. The Court notes that the Rules Governing the Investigation and Prosecution of the Unlicensed Practice of Law contained in chapter 10 of the Rules Regulating The Florida Bar contain no provision authorizing the ordering of restitution. Upon consideration, the order .to show cause is hereby discharged. Those persons aggrieved by respondent’s action may seek redress through civil proceedings. The injunction against respondent remains in full force and effect.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.